           Case 2:20-cv-00769-AC Document 18 Filed 12/02/20 Page 1 of 2


 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel
 3   DANIEL P. TALBERT
     Special Assistant United States Attorney
 4          Social Security Administration
            160 Spear Street, Suite 800
 5          San Francisco, CA 94105
            Telephone: (415) 977-8995
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7

 8

 9

10                                    UNITED STATES DISTRICT COURT

11                               EASTERN DISTRICT OF CALIFORNIA

12                                       SACRAMENTO DIVISION

13

14    ERIC J. STIEHR,                                   No. 2:20-cv-00769-AC

15                       Plaintiff,
                                                        STIPULATION AND PROPOSED ORDER TO
16    v.                                                REMAND FOR FURTHER PROCEEDINGS
                                                        PURSUANT TO SENTENCE FOUR OF 42
17    ANDREW SAUL,
      Commissioner of Social Security,                  U.S.C. § 405(g), AND FOR ENTRY OF
18                                                      JUDGMENT IN FAVOR OF PLAINTIFF
                         Defendant.
19

20           The parties stipulate by counsel that this action be remanded to the Commissioner of

21   Social Security for further administrative action pursuant to section 205(g) of the Social Security

22   Act, as amended, 42 U.S.C. § 405(g), sentence four.

23           On remand, the Commissioner will offer the claimant the opportunity of a hearing;

24   reevaluate the medical opinions of record; reassess the claimant’s residual functional capacity;

25   and proceed with the sequential evaluation, as necessary. The parties further request that the

26   Clerk of the Court be directed to enter a final judgment in favor of Plaintiff, and against

27   Defendant, reversing the final decision of the Commissioner.

28   //
        Case 2:20-cv-00769-AC Document 18 Filed 12/02/20 Page 2 of 2


 1         Respectfully submitted December 1, 2020.
 2
     DATED: December 1, 2020                      /s/ Jesse Kaplan
 3                                                JESSE KAPLAN
                                                  (as authorized by email)
 4                                                Attorney for Plaintiff
 5                                                McGREGOR W. SCOTT
 6                                                United States Attorney

 7   DATED: December 1, 2020               By     s/ Daniel P. Talbert
                                                  DANIEL P. TALBERT
 8                                                Special Assistant United States Attorney
 9
                                                  Attorneys for Defendant
10
                                                  ORDER
11
            Pursuant to stipulation, it is so ordered.
12
     DATE: December 2, 2020
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
